                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    MARIA ESTHER CASTANEDA, #19209-078 §
                                       §
    VS.                                §                          CIVIL ACTION NO. 4:16cv720
                                       §                    CRIMINAL ACTION NO. 4:11cr196(15)
    UNITED STATES OF AMERICA           §

                                       ORDER OF DISMISSAL

           This civil action was referred to United States Magistrate Judge Christine A. Nowak. The

    Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration. No

    objections were timely filed. The Court concludes that the findings and conclusions of the

    Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.

           It is therefore ORDERED the motion to vacate, set aside, or correct sentence is DENIED
.
    and the case is DISMISSED with prejudice. A certificate of appealability is DENIED.

           It is further ORDERED all motions by either party not previously ruled on are hereby

    DENIED.

           SIGNED this 2nd day of July, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
